Citation Nr: 0534428	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  96-18 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine disabilities, claimed as residuals of exposure to 
ionizing radiation during service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from October 1945 to August 1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The veteran's claim is presently 
under the jurisdiction of the RO in Baltimore, Maryland.  In 
May 1999, the Board denied the appellant's claim as not well-
grounded.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Subsequent to the Board's decision, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2005)), which eliminated the well-grounded 
claim requirement, was enacted.  Accordingly, in an Order 
dated in January 2001, the Court vacated the Board's May 1999 
decision and remanded the matter for readjudication in 
accordance with VCAA.  The Board, in September 2001, remanded 
the claim in order so that additional development of the 
evidence could be conducted.  The requested development has 
been accomplished, to the extent possible, and the matter is 
ready for appellate review.


FINDING OF FACT

Neither cervical nor lumbar spine disorders were demonstrated 
in service or until many years after the veteran's discharge 
from service; arthritis of the spine was not manifested in 
the first postservice year; and neither disorder is otherwise 
shown be to related to his period of service, to include due 
to his alleged inservice radiation exposure.


CONCLUSION OF LAW

The veteran does not have a cervical or lumbar spine 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2001 
and May 2002 (letters) and an April 2003 supplemental 
statement of the case (SSOC) fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The SSOC, at page 3, also requested the veteran 
to "provide any evidence in [his] possession that pertains 
to the claim."  Finally, the Board finds that VA has secured 
all available pertinent evidence and conducted all 
appropriate development.  In this regard, the Board observes 
that pursuant to its September 2001 remand, the veteran's 
assistance was elicited (via letters of September 2001 and 
May 2002) in an attempt to obtain certain private medical 
reports, to include those from Doctor's Hospital in 
Bronxville, New York, as well as those from two private 
physicians - Drs. Friedel and Sullivan.  The veteran has not 
assisted VA in its attempt to obtain these records.  The 
"duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board also, in September 2001, sought to 
associate records from the Social Security Administration 
(SSA).  SSA informed VA in May 2002 that there were no 
medical records in the veteran's [SSA] folder.  Also pursuant 
to the Board's September 2001 remand, an attempt was 
undertaken to obtain records (including those dated in 1986) 
from the VA Medical Center (VAMC) in Washington, D.C.  The 
VAMC informed VA in October 2001 that they had no medical 
records concerning treatment afforded the veteran.  Hence, VA 
has fulfilled its duties under the VCAA.  

The service medical and personnel records include no evidence 
of a disorder of the spine.  The enlistment, entrance, and 
discharge examination reports show that the neck and spine 
were normal.  A May 29, 1946, record shows that he was 
examined and found physically qualified for transfer and for 
overseas duty.  The service records show that, on May 29, 
1946, the veteran was transferred from USNTADC, WIMVA to the 
receiving station at Treasure Island in San Francisco, 
California "FURAS Code 80 COMWESSEAFRON."  The reporting 
ultimate destination was noted to be U.S. RECSHIP San 
Francisco.  On July 22, 1946, the veteran was transferred 
from the USS Chicago (CA-136) to the USS General Randall (AP-
115) for further transfer to the nearest receiving station in 
the Continental United States and further transfer to PSC, 
Bainbridge, MD, for separation.  Under marks assigned upon 
transfer it was noted "less than a month."

An April 1980 VA examination report shows that carriage and 
posture was normal and that the veteran's neck was normal.  
The examination report included no evidence of either 
complaints, findings, or diagnoses concerning the veteran's 
spine.


July and August 1980 VA outpatient treatment records show 
that the veteran was treated for complaints of neck pain that 
radiated into his head; pain, numbness, and weakness of both 
arms since February 1980; neck and upper extremity pain and 
paresthesias; numbness in the hands; and leg pain.  The 
veteran reported that, in 1978, he had been in a car accident 
and hit his head and that he had had no treatment at that 
time.  Another treatment record reports a history of a 
fractured cervical spine in a motor vehicle accident in the 
1970's which resulted in his being put in traction.  The 
assessments included radiculopathy, neck pain secondary to 
degenerative joint disease, radicular "p.?," pain in lower 
extremities of unknown cause, and questionable rheumatoid 
arthritis.

In a May 1981 letter and treatment record, Dr. W.J.S. 
reported that he had treated the veteran and that the 
diagnoses included cervical discogenic disease, 
osteoarthritis, cervical stenosis, neuritis, and impaired 
cerebral circulation.  Dr. W.J.S. stated that he believed 
that the cervical stenosis had "come on in the intervening 
years."  The physician indicated in the letter that he had 
enclosed copies of hospital summaries and special tests; 
however, these are not of record.

July and November 1981 bills from Dr. E.J.F. indicate that 
the veteran had been in an accident, that he was treated for 
cervical spine problems, that he had had cervical traction, 
and that he was given a cervical collar.  The July 1981 bill 
shows that the veteran underwent an initial/comprehensive 
orthopedic consultation and that cervical spine X-rays were 
taken.

In October 1982, he was hospitalized at the Washington, D.C. 
VAMC and the hospital summary diagnosis was dizziness, 
etiology undetermined.  The hospital summary includes no 
evidence of relevant findings or diagnoses regarding the 
spine.

The veteran was hospitalized at the Richmond, Virginia VAMC 
in September 1981 with complaints of neck pain that radiated 
to both upper extremities and tingling along the fourth and 
fifth fingers bilaterally.  He reported that he had had this 
for two years, that it had become progressively worse, and 
that he had no history of trauma or injury.  It was noted 
that he was thought by neurosurgery and orthopedics in 
Washington to have cervical spondylosis.  Motor examination 
revealed bilateral weakness in all upper extremity muscle 
groups; lower extremity muscle power in all groups was 
normal; sensory examination revealed a vague pattern with 
decreased pin prick in no specific anatomical correlation; 
and deep tendon reflexes were diminished in the upper 
extremities and normal in the lower extremities.  It was 
noted that the impression of high cervical cord problems was 
very unusual for radiculopathy with no specific signs of 
myelopathy.  Myelogram revealed cervical spondylosis with 
nerve root cut off at C4-5 and C5-6 and a probable disc also 
at L4-5 with root distortion on the left.  Based on the 
results of studies performed, the veteran was thought to have 
cervical spondylosis and he was placed in a cervical collar.  
The hospital summary diagnosis included cervical spondylosis, 
with bilateral nerve root distortion at C4-5 and C5-6, and 
probable disc at L4-5, on the left, with root distortion.  It 
was noted that his cervical spondylosis and chronic 
degenerative joint disease of the lower spine was probably of 
a chronic nature.

The veteran was hospitalized at the Washington, D.C. VAMC 
from February to March 1982 with complaints of neck pain that 
radiated to both arms and low back pain.  It was noted that 
there was cervical radiculopathy.  A myelogram showed C4-5, 
C5-6 bilateral nerve root compression and minor L4-5 root 
compression.  X-rays showed anterior erosions of the 
vertebral bodies of T-10 through L-3.  Motor examination on 
admission was 4/5 in the upper extremities and 5/5 in the 
lower extremities, bilaterally; sensory examination was 
grossly intact; and reflexes were +3 and equal bilaterally.  
He was admitted for bed rest and cervical traction; however, 
he refused to comply with the use of cervical traction.  It 
was noted that he remained ambulatory and free of any type of 
noticeable pain during his entire hospital admission.  The 
hospital summary diagnosis included cervical radiculopathy.

January 1983 to August 1987 VA outpatient treatment records 
show that the veteran was treated for complaints of neck 
pain, neck pain radiating to both upper extremities, low back 
pain, numbness in the arms and legs, and lower extremity 
pain.  The impressions included diffuse chronic neck pain.  
These records also show that he underwent physical therapy.  
In March 1985, it was noted that he had been in a recent 
motor vehicle accident and had a cervical strain.  An April 
1985 treatment provider noted that the veteran had long 
standing degenerative joint disease of the cervical spine.

Records from the SSA, including the June 1984 award letter, 
show that he was awarded disability benefits effective in 
October 1983; that he was disabled under the provisions of 
the Social Security Administration Act commencing in April 
1983; that he was precluded at that time from performing any 
substantial gainful activity; and that his impairments 
included severe cervical discogenic disease, osteoarthritis, 
cervical stenosis, neuritis, impaired cerebral circulation, 
and a severe emotional disorder.

In a March 1996 letter, the Defense Nuclear Agency 
acknowledged receipt of an inquiry regarding the veteran and 
the Nuclear Test Personnel Review Program that was submitted 
by J.E.W., of Dutchess County Veterans Affairs in 
Poughkeepsie, New York.  It was noted that the veteran's case 
was being researched and that notification would be issued 
when the research was completed.  It was also noted that 
records retrieval, review, and analysis could take three to 
four months or longer to complete.  The response from the 
Defense Nuclear Agency is not of record.

At the December 1998 Board Central Office Hearing, the 
veteran testified that he was a steward's mate in service; 
that he had been stationed at Camp Perry, Virginia; and that 
he was sent to a naval base in Yokosuka, Japan in May or June 
1946.  He reported that he did not have a duty station when 
he arrived in Japan until he was assigned to the U.S.S. 
Chicago and that, while he was waiting to be assigned a 
permanent duty station, he took "junkets" in ships to other 
cities including Nagasaki.  He stated that he went to 
Nagasaki for one day in June 1946, that he went to the bomb 
crater, and that the place looked "gassy."  The veteran 
reported that he left Japan from Sasebo.  He indicated that 
the Nuclear Energy Agency had acknowledged that he was 
"there" but that they had the wrong dates.

At the Board Central Office Hearing, the veteran reported 
that he first had a neck disorder in 1980 or 1981 when he 
woke up and was "just about paralyzed."  He stated that, in 
1986, a Washington, D.C. VAMC physician reviewed X-rays of 
his cervical spine and asked the veteran when all the 
deterioration occurred and whether he had ever been exposed 
to radiation.  The veteran reported that, based on what that 
doctor said, he believed that there was a connection between 
the degeneration of his spine and his inservice radiation 
exposure.  The veteran testified that he continued to receive 
treatment for his cervical spine disorder at the Perry Point, 
Maryland VAMC but that no physician there had indicated that 
there was a relationship between the alleged radiation 
exposure and his spine disability.  He indicated that he was 
still undergoing tests.  The representative requested that 
the record would be held open for 30 days so that the veteran 
could try to obtain an opinion relating his cervical spine 
disorder to his alleged ionizing radiation exposure.  The 
Board member granted this request.

At the hearing the veteran submitted additional evidence 
which included duplicative evidence from the SSA, a statement 
from the veteran, and additional treatment records.  These 
treatment records include May 1997 to May 1998 treatment 
records from the Perry Point, Maryland VAMC which show that 
his initial treatment at that facility was in May 1997 and 
that he was treated for chronic neck and low back pain and 
pain and numbness in both lower extremities.  The assessments 
and impressions included cervical and lumbar spondylosis with 
probable spinal stenosis and degenerative joint disease of 
the cervical spine.  The additional evidence also included an 
October 1995 statement from Dr. D.P.M. which stated that the 
veteran was being treated for advanced degenerative disease 
of his lumbar spine which had recently worsened.

In January 1999, the veteran requested an extension of the 
time he had to submit additional evidence.  By letter dated 
in January 1999, the Board informed the veteran that his 
motion for an extension of time to submit additional evidence 
was granted and that the record would remain open until 
February 14, 1999.

In February 1999, he again filed a motion for an extension of 
30 days to submit additional evidence.  Later in February 
1999, he submitted additional evidence that included October 
1988 to May 1997 records from Dr. D.P.M. which shows that, 
starting in December 1994, the veteran was treated for back 
pain and leg numbness and weakness and was given a 
lumbosacral support.  He also submitted a March 1988 
musculoskeletal medical report from the New York State 
Department of Social Services Office of Disability 
Determination which shows that the veteran complained of low 
back and neck pain.  It was noted that he wore a lumbosacral 
TLSO with reinforced steel strap.  The diagnosis was cervical 
spondyloarthrosis with bilateral C-8 radiculopathy and lumbar 
spondyloarthrosis with radiculopathy location unknown.  X-
rays showed cervical C5-6 spondyloarthrosis and lumbar 
spondyloarthrosis at L4-5, L5-S1.

Also in February 1999, the veteran submitted September 1981 
VA hospital records and physical therapy notes which show 
that he was treated for cervical spondylosis and neck pain 
with radiation into the back, shoulders, and upper 
extremities.  It was noted that he had cervical spondylosis.  
The veteran reported that he had had these problems for two 
years and since 1978; that he had no history of trauma or 
injury; and that he had been in an automobile accident in 
1970 which fractured a cervical vertebra and required 
hospitalization and traction.  He also submitted September 
1982 to January 1983 VA treatment records which show that the 
veteran complained of neck and back pain, leg pain, and 
morning stiffness.  An October 1982 record shows that the 
veteran reported that he had had a cervical spine injury 13 
years earlier.  May to September 1997 VA treatment records 
show that he received treatment and pain medication for low 
back pain and the diagnostic impressions included chronic low 
back pain, rule out radiculopathy.

VA treatment records, dated from 1999 to 2001, and received 
by VA in February 2002, make no mention of either complaints 
concerning, or diagnoses of, either of the veteran's claimed 
back disorders.  

On March 2003 VA orthopedic examination, the veteran informed 
the examiner that he had been exposed to radiation while 
serving in the military.  Examination was limited due to the 
veteran being confined to a wheelchair.  The supplied 
diagnosis was, based primarily on X-ray findings (taken at 
the time of the examination), mild degenerative disease of 
the lumbar spine and spondylosis of the cervical spine.  The 
examiner, while noting that he was not an expert in the field 
of ionizing radiation, opined that the veteran did not have a 
spine disorder which was related to any alleged exposure to 
radiation.  


An April 2005 letter shows that the Chief of Radiology and 
Nuclear Medicine at the VA Maryland Healthcare System 
reviewed the veteran's claim files.  He indicated that he was 
asked to render an opinion about whether the veteran's 
documented cervical and lumbar spine disease was likely to 
have been caused by his exposure to ionizing radiation in 
Japan associated with a visit that the veteran allegedly made 
to Nagaski after the atomic bomb was deployed during World 
War II.  The physician noted that the veteran's spine-related 
disorders included cervical spondylosis and degenerative 
joint disease of the lumbosacral spine.  He added that chart 
review had shown a previous history of a spine injury due to 
the veteran's involvement in a motor vehicle accident.  The 
physician opined that, given the veteran's age and history of 
previous trauma, it was "much more likely" that his signs 
and symptoms were associated with degenerative changes 
related to his age and previous trauma history rather than 
exposure to ionizing radiation.  He added that ionizing 
radiation would be more likely associated with a soft tissue 
disease process such as multiple myeloma ("a disease that 
his [the veteran's] signs and symptoms and findings do not 
seem to suggest"), or a bony tumor such as a sarcoma rather 
than bony and disk space changes.  The physician summarized 
by stating that "I do not believe that the cervical and 
lumbar pathology described in the paper charts that I 
reviewed are likely to be due to ionizing radiation 
exposure."  

A May 2005 addendum, submitted by another VA physician, the 
Deputy Director of the Managed Care Clinical Center (at the 
VA Maryland Healthcare System), notes that he reviewed the 
above-discussed April 2005 VA report/opinion.  The physician 
added that the veteran's "cervical and lumbar pathology was 
not caused by the ionizing radiation that [the veteran] was 
exposed to."  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected if they become manifest 
in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation exposed veteran 
is a veteran who participated in a radiation-risk activity 
while on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  Radiation risk activity means either on 
site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; 
or internment as a prisoner of war in Japan during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of veterans who occupied 
Hiroshima or Nagasaki, Japan, as described above.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  38 
C.F.R. § 3.309(d)(1) provides that the diseases listed in 38 
C.F.R. § 3.309(d)(2) shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of 38 C.F.R. § 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2).


In order to establish a claim under 38 C.F.R. § 3.311(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. 
§ 3.311(b)(5).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  In addition, subsection 
3.311(b)(4) provides that, even if the claimed disease is not 
one that is already recognized as radiogenic under subsection 
3.311(b)(2), the claim will still be considered, or 
developed, pursuant to 38 C.F.R. § 3.311 if the appellant 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.

The provisions of 38 U.S.C.A. §§ 1110 and 1112(c), which 
pertain to presumptive service connection for certain 
disabilities given participation in a "radiation-risk 
activity" described at 38 U.S.C.A. § 1112(c), do not provide 
a presumption of service incurrence for spondylosis of the 
spine with nerve root distortion and radiculopathy, spinal 
discogenic disease, osteoarthritis, neuritis, spinal 
stenosis, or degenerative joint disease of the spine.  
Additionally, the provisions of 38 C.F.R. § 3.311(b)(2) do 
not list these disorders as "radiogenic disease(s)" subject 
to procedural development or service connection thereunder, 
in the absence of competent scientific or medical evidence 
indicating that they are "radiogenic."

Although the veteran is competent to testify as to his 
inservice experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

In this case, the veteran has asserted that his cervical and 
lumbar spine disorders are etiologically related to ionizing 
radiation exposure in service which occurred while he was 
serving in Japan in 1946.  It is noted that he has reported 
on several occasions that he stood and looked over the crater 
where the atomic bomb was dropped in Nagasaki, Japan.

As noted above, the provisions of 38 U.S.C.A. §§ 1110 and 
1112(c), which pertain to presumptive service connection for 
certain disabilities given participation in a "radiation- 
risk activity," do not provide a presumption of service 
incurrence for spondylosis of the spine with nerve root 
distortion and radiculopathy, cervical or lumbar spine 
discogenic disease, osteoarthritis, neuritis, spinal 
stenosis, or degenerative joint disease of the spine.  
Additionally, the provisions of 38 C.F.R. § 3.311(b)(2) do 
not list any of these disorders as "radiogenic disease(s)" 
subject to procedural development or service connection 
thereunder, in the absence of competent scientific or medical 
evidence indicating that they are "radiogenic."  There is 
no competent scientific or medical evidence of record that 
reports that the disabilities in question are radiogenic in 
nature.  In fact, and of particular note, a VA medical 
opinion and addendum opinion, dated in April 2005 and May 
2005, respectively, show that neither the veteran's cervical 
nor lumbar spine disorders are related to exposure to 
ionizing radiation.  Therefore, entitlement to service 
connection for cervical and lumbar spine disorders under 38 
U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311, must be 
denied.

The Board notes that it is not clear whether the veteran had 
ionizing radiation exposure in service.  However, there are 
no outstanding 38 C.F.R. § 3.311 developmental 
responsibilities, as the veteran's cervical and lumbar spine 
disabilities are not listed as "radiogenic" thereunder and 
no competent scientific or medical evidence of record reports 
that the disabilities in question are radiogenic in nature.  
See Wandel v. West, 11 Vet. App. 200 (1998).

The service medical records include no evidence whatsoever of 
a spine disability and the veteran has not asserted that he 
had problems with his spine in service.  In fact, the veteran 
has reported that he first had spine disorders in early 1980 
when he woke up one morning and was "just about paralyzed."  
A November 1990 letter from the veteran and several treatment 
records show that the veteran reported that he had been in a 
post-service automobile accident sometime in the 1970's which 
resulted in a fractured cervical spine, hospitalization, and 
traction; and that he had been in an automobile accident in 
1985 that resulted in a cervical strain.

There is no medical evidence of record opining that the 
veteran developed a disability of the spine as a result of 
inservice ionizing radiation exposure or that a disability of 
the spine is otherwise related to service.  Additionally, 
there is no competent scientific or medical evidence of 
record that any of the veteran's spine disorders is a 
"radiogenic disease" or that these disorders were caused by 
claimed inservice radiation exposure or any other incident of 
service origin.

The veteran has asserted that, in 1986, a VA physician at the 
Washington, D.C. VAMC asked him where the deterioration in 
his spine came from, where he was during the war, and whether 
he was exposed to radiation.  The veteran stated that, based 
on what this doctor said, he believed that his spinal 
disorders were related to his radiation exposure in service.  
However, although the claims file includes numerous VA 
treatment records including some dated in 1986, there is no 
evidence of a medical opinion that relates the veteran's 
disorders of the spine to service or to the alleged radiation 
exposure therein.  As noted above, an attempt to obtain 
records from the Washington, D.C. VAMC (to include those 
dated in 1986) was unsuccessful.  The veteran, as a 
layperson, is incapable of opining that there is a nexus 
between alleged inservice radiation exposure and his 
disabilities of the spine which were first shown many years 
after service.  Espiritu, supra.  

Therefore, there is no competent medical evidence of record 
showing that the veteran's claimed disabilities had their 
onset in service or were due to any inservice disease or 
injury, including alleged radiation exposure.  See Combee, 
supra.  

The Board also observes that the arthritis of the spine was 
not diagnosed until several years following the veteran's 
1946 service separation.  Consequently, the presumptive 
provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 are not for consideration.


The Board therefore finds that the preponderance of the 
evidence is against the claim.  The veteran's claim for 
service connection for cervical and lumbar spine 
disabilities, claimed as residuals of exposure to ionizing 
radiation during service, is denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for cervical and lumbar 
spine disabilities, claimed as a residual of exposure to 
ionizing radiation during service is denied.



	                        
____________________________________________
	D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


